DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is not in narrative form and not within the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites the limitation "the holographic image" in line 2.  There is insufficient antecedent basis for this limitation in the claim. "the holographic image" should be “the three-dimensional image.” Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  Claim 11 recites the limitation "the reference camera" in line 3.  There is insufficient antecedent basis for this limitation in the claim. "the reference camera" should be “the first camera”. Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  Claim 12 recites the limitation "the cropped reference image" in line 2.  There is insufficient antecedent basis for this limitation in the claim. "the cropped reference image" should be "the cropped first image". Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  Claim 15 recites the limitation "the cropped reference image" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. "the cropped reference image" should be "the cropped first image". Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11, 13-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-9 of U.S. Patent No. 11,256,214 in view of Hildreth et al (US20130147790). The difference between the current claims and the patented claim is that the current claims recite determining region of interests associated with a feature in captured images and cropping the images to the region of interests, while the patented claims recite selecting image segments associated with a feature in captured images. However, Hildreth teaches determining region of interests associated with a feature in captured images and cropping the images to the region of interests (see [0096]). At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to use Hildreth’s teaches to determine region of interests associated with a feature in captured images and crop the images to the region of interests in order to exclude features with positions that indicate that the features are outside the region of interest (Hildreth; [0096]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation "the holographic image" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "the holographic image" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-12 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al., “A Real-Time Distributed Light Field Camera”, Eurographics Workshop on Rendering (2002).

As to claim 11, Yang discloses a system (FIGS. 1-2) comprising: 
a first camera (see first camera of a plurality of cameras in FIGS. 1-2); 
a second camera with a known pose relative to the reference camera (see a plurality of cameras in FIGS. 1-2 [the first camera is interpreted as a reference camera and any of the other cameras is interpreted as an auxiliary camera]); wherein the first camera and the second camera are configured to capture images of a scene with different perspectives (FIG. 4 and FIG. 12); 
a first camera processor, connected to the first camera (FIG. 2, cameras connected to a bank of computers), configured to: 
determine a region of interest associated with a feature in a first image captured by the first camera (FIGS. 2-3, View Requests and Image Fragments; see As view requests are received over the network, the computer warps a small part of the video frame and sends the resulting image fragment back to the compositor in second paragraph of section 4.2.1; see image fragment associated with triangles corresponding to the desired view of the camera’s current image in FIG. 3 and last paragraph of section 4.1.; see FIG. 12); 
crop the first image to the region of interest (FIGS. 2-3, View Requests and Image Fragments [i.e. cropped images]; see As view requests are received over the network, the computer warps a small part of the video frame and sends the resulting image fragment back to the compositor. The image fragment is a small rectangular patch with associated 2D coordinates (see Figure 3). These coordinates tell the compositor where to position the image fragment in the final image in second paragraph of section 4.2.1.);  
transmit the region of interest to a second camera processor connected to the second camera (see As view requests are received over the network, the computer warps a small part of the video frame and sends the resulting image fragment back to the compositor in second paragraph of section 4.2.1; FIG. 2, cameras connected to a bank of computers, these computers send image fragments to the image compositor); and 
transmit the cropped first image to a display (FIGS. 1-2, see displays; These computers send image fragments [i.e. cropped images] to the image compositor, which assembles the final image; see The compositor drives a display that users can use to view the light field in last paragraph of section 4.4.1.); and 
wherein the second camera processor is configured to: 
determine an auxiliary region of interest in a second image captured using the second camera (FIG. 2, View Requests and Image Fragments; see As view requests are received over the network, the computer warps a small part of the video frame and sends the resulting image fragment back to the compositor in second paragraph of section 4.2.1.), wherein the auxiliary region of interest is determined based on the region of interest and the known pose (see As view requests are received over the network, the computer warps a small part of the video frame and sends the resulting image fragment back to the compositor. The image fragment is a small rectangular patch with associated 2D coordinates (see Figure 3). These coordinates tell the compositor where to position the image fragment in the final image in second paragraph of section 4.2.1.; see camera has knowledge of its own position and the positions of its neighboring cameras in fourth and fifth paragraphs of section 4.2.; see The computer stores the position and neighbor information for each camera in final paragraph of section 4.2.; see The view request consists of a virtual view and focal plane. The virtual view is specified by position, orientation, and field-of-view, and the focal plane is specified by a plane equation in second paragraph of section 4.3.; see This optimization improves the position, orientation, and intrinsics of each camera in last paragraph of section 4.4.2.); 
crop the second image to the auxiliary region of interest (FIGS. 2-3, View Requests and Image Fragments [i.e. cropped images]; see As view requests are received over the network, the computer warps a small part of the video frame and sends the resulting image fragment back to the compositor. The image fragment is a small rectangular patch with associated 2D coordinates (see Figure 3). These coordinates tell the compositor where to position the image fragment in the final image in second paragraph of section 4.2.1.); and 
transmit the cropped second image to the display (FIGS. 1-2, see displays; These computers send image fragments [i.e. cropped images] to the image compositor, which assembles the final image; see The compositor drives a display that users can use to view the light field in last paragraph of section 4.4.1.).

As to claim 12, Yang modified by Hildreth further discloses wherein the display is configured to present the cropped reference image and the cropped auxiliary image as a three-dimensional image (Yang; FIG. 2, These computers send image fragments [i.e. cropped images] to the image compositor, which assembles the final image; FIG. 1, autostereoscopic display; see autostereoscopic viewing (i.e., a true 3D television) in section 2.3; see section 3.1).

As to claim 20, Yang modified by Hildreth further discloses wherein the cropped first image and the cropped second image are transmitted to a display before the first camera or the second camera acquires a subsequent frame (Yang; FIG. 2, These computers send image fragments to the image compositor, which assembles the final image; see section 3.2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-9, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., “A Real-Time Distributed Light Field Camera”, Eurographics Workshop on Rendering (2002) in view of in view of Yamada et al. (US 20120281922).

As to claim 1, Yang discloses a method for generating a three-dimensional image of a scene (FIGS. 1-2), comprising: 
acquiring a primary image of the scene using a primary camera (FIG. 12; see first camera of a plurality of cameras in FIGS. 1-2); 
acquiring a set of images of the scene, wherein each image of the set of images is acquired using a camera of a plurality of cameras (FIG. 12; see a plurality of cameras in FIGS. 1-2 [the first camera is interpreted as a primary camera and the other cameras are interpreted as auxiliary cameras]); 
cropping the primary image to a region of interest, wherein the region of interest is associated with a feature from the scene (FIGS. 2-3, View Requests and Image Fragments [i.e. cropped images]; see As view requests are received over the network, the computer warps a small part of the video frame and sends the resulting image fragment back to the compositor. The image fragment is a small rectangular patch with associated 2D coordinates (see Figure 3). These coordinates tell the compositor where to position the image fragment in the final image in second paragraph of section 4.2.1.); 
for each image of the set of images: 
determining an image region of interest (FIGS. 2-3, View Requests and Image Fragments; see As view requests are received over the network, the computer warps a small part of the video frame and sends the resulting image fragment back to the compositor. The image fragment is a small rectangular patch with associated 2D coordinates (see Figure 3). These coordinates tell the compositor where to position the image fragment in the final image in second paragraph of section 4.2.1.);
cropping the respective image to the (FIGS. 2-3, View Requests and Image Fragments [i.e. cropped images]; see As view requests are received over the network, the computer warps a small part of the video frame and sends the resulting image fragment back to the compositor. The image fragment is a small rectangular patch with associated 2D coordinates (see Figure 3). These coordinates tell the compositor where to position the image fragment in the final image in second paragraph of section 4.2.1.); and 
generating the three-dimensional image of the scene using the cropped primary image and the set of cropped images (FIG. 2, These computers send image fragments [i.e. cropped images] to the image compositor, which assembles the final image; FIG. 1, autostereoscopic display; see autostereoscopic viewing (i.e., a true 3D television) in section 2.3; see section 3.1).
Yang fails to explicitly disclose shifting the image region of interest to correct for a relative yaw or a relative pitch between the primary camera and the camera that acquired the respective image; 
shifting the image region of interest to correct for a relative translation between the primary camera and the camera that acquired the respective image.
However, Yamada teaches shifting the image region of interest to correct for a relative yaw or a relative pitch between the primary camera and the camera that acquired the respective image (see [0107]); 
shifting the image region of interest to correct for a relative translation between the primary camera and the camera that acquired the respective image (see [0107]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Yang using Yamada’s teachings to include shifting the image region of interest to correct for a relative yaw or a relative pitch between the primary camera and the camera that acquired the respective image; shifting the image region of interest to correct for a relative translation between the primary camera and the camera that acquired the respective image in order to successfully correct in high accuracy a shake amount between multiple pictures obtained by temporally-continuous capturing (Yamada; [0032]-[0033]).

As to claim 2, the combination of Yang and Yamada further discloses further comprising: 
after generating the three-dimensional image, acquiring a second primary image and a second set of images (Yang; FIG. 2, These computers send image fragments to the image compositor, which assembles the final image. Users view images from the compositor on their displays; see second paragraph of section 4.4.4.; see also compositing and displaying the final images in second paragraph of section 5.);
cropping the second primary image to a second region of interest associated with the feature of the scene (Yang; FIGS. 2-3, View Requests and Image Fragments [i.e. cropped images]; see As view requests are received over the network, the computer warps a small part of the video frame and sends the resulting image fragment back to the compositor. The image fragment is a small rectangular patch with associated 2D coordinates (see Figure 3). These coordinates tell the compositor where to position the image fragment in the final image in second paragraph of section 4.2.1.); 
cropping each image of the second set of images to a second shifted region of interest associated with a respective image, wherein the second shifted region of interest is determined based on the second region of interest (Yang; FIGS. 2-3, View Requests and Image Fragments [i.e. cropped images]; see As view requests are received over the network, the computer warps a small part of the video frame and sends the resulting image fragment back to the compositor. The image fragment is a small rectangular patch with associated 2D coordinates (see Figure 3). These coordinates tell the compositor where to position the image fragment in the final image in second paragraph of section 4.2.1.); and 
generating a second three-dimensional image comprising the cropped second primary image and the second set of cropped images (Yang; FIG. 2, These computers send image fragments to the image compositor, which assembles the final image. Users view images from the compositor on their displays; see second paragraph of section 4.4.4.; see also compositing and displaying the final images in second paragraph of section 5.).


As to claim 3, the combination of Yang and Yamada further discloses wherein the second region of interest is determined by tracking a change in a position of the feature between the primary image and the second primary image (Yamada; FIGS. 1A-1D).

As to claim 4, the combination of Yang and Yamada further discloses wherein the second region of interest is translated from the region of interest based on the change in the position of the feature (Yamada; [0107]).

As to claim 8, the combination of Yang and Yamada further discloses wherein the primary image and the set of images are processed using a distributed computing network (Yang; FIG. 2, bank of computers; see distributed image-based rendering system using distributed light field rendering algorithm in Section 1.).

As to claim 9, the combination of Yang and Yamada further discloses wherein the primary camera comprises a primary camera processor and each camera of the plurality of cameras comprises a unique camera processor (Yang; FIG. 2, bank of computers), wherein the primary camera processor crops the primary image and wherein each image of the set of images is processed using the respective unique camera processor associated with the respective image (Yang; FIGS. 2-3, View Requests and Image Fragments [i.e. cropped images]; see As view requests are received over the network, the computer warps a small part of the video frame and sends the resulting image fragment back to the compositor. The image fragment is a small rectangular patch with associated 2D coordinates (see Figure 3). These coordinates tell the compositor where to position the image fragment in the final image in second paragraph of section 4.2.1).

As to claim 16, Yang fails to explicitly disclose wherein the second camera processor determines the auxiliary region of interest by translating the auxiliary region of interest to correct for a translation between the first and the second camera.
However, Yamada teaches wherein the second camera processor determines the auxiliary region of interest by translating the auxiliary region of interest to correct for a translation between the first and the second camera (see [0107]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Yang using Yamada’s teachings to include wherein the second camera processor determines the auxiliary region of interest by translating the auxiliary region of interest to correct for a translation between the first and the second camera in order to successfully correct in high accuracy a shake amount between multiple pictures obtained by temporally-continuous capturing (Yamada; [0032]-[0033]).

As to claim 17, the combination of Yang and Yamada further discloses wherein the second camera processor further determines the auxiliary region of interest by rotating the auxiliary region of interest to correct for a pitch or a yaw of the second camera relative to the first camera (Yamada; see [0107]).

As to claim 18, Yang fails to explicitly disclose wherein the first camera processor is further configured to rotate the first image based on calibration data associated with the first camera.
However, Yamada teaches wherein the first camera processor is further configured to rotate the first image based on calibration data associated with the first camera (see [0075], [0077], [0107]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Yang using Yamada’s teachings to include wherein the first camera processor is further configured to rotate the first image based on calibration data associated with the first camera in order to successfully correct in high accuracy a shake amount between multiple pictures obtained by temporally-continuous capturing (Yamada; [0032]-[0033]).

As to claim 19, the combination of Yang and Yamada further discloses wherein the second camera processor is further configured to rotate the second image based on calibration data associated with the second camera (Yamada; see [0075], [0077]).

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., “A Real-Time Distributed Light Field Camera”, Eurographics Workshop on Rendering (2002) in view of in view of Yamada et al. (US 20120281922) further in view of Tsuruta (US 20090136126).

As to claim 5, the combination of Yang and Yamada fails to explicitly disclose wherein a size of the region of interest depends on a zoom of the three-dimensional image.
However, Tsuruta teaches wherein a size of the region of interest depends on a zoom of the three-dimensional image (see [0033]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Yang and Yamada using Tsuruta’s teachings to include wherein a size of the region of interest depends on a zoom of the three-dimensional image in order to implement processing that considers a change in size of a region of interest in a moving image (Tsuruta; [0009]).

As to claim 6, Yang modified by Yamada and Tsuruta further discloses wherein the plurality of cameras and the primary camera are arranged in a planar array (FIG. 4).
Yang modified by Yamada and Tsuruta fails to explicitly disclose wherein the size of the region of interest and a size of each of the image region of interests is the same. 
However, Tsuruta teaches wherein the size of the region of interest and a size of each of the image region of interests is the same (see [0033]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Yang and Yamada using Tsuruta’s teachings to include wherein the size of the region of interest and a size of each of the image region of interests is the same in order to implement processing that considers a change in size of a region of interest in a moving image (Tsuruta; [0009]).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., “A Real-Time Distributed Light Field Camera”, Eurographics Workshop on Rendering (2002) in view of in view of Yamada et al. (US 20120281922) further in view of Balogh et al. "Real-time 3D light field transmission," Proc. SPIE 7724, Real-Time Image and Video Processing 2010, 772406 (4 May 2010) further in view of Balogh (US 20130242051, hereinafter Balogh ‘051).

As to claim 7, the combination of Yang and Yamada fails to explicitly disclose wherein generating the holographic image further comprises generating a synthetic image between two images of the set of images or between the primary image and an image of the set of images, wherein the holographic image further comprises the synthetic image.
However, Balogh teaches generating the holographic image, wherein the holographic image further comprises a synthetic image (see HoloVizio Software for creating computer generated 3D videos and displaying synthetic content on holographic displays in section 2.2).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Yang and Yamada using Balogh’s teachings to generate the holographic image, wherein the holographic image further comprises a synthetic image in order to provide an end-to-end system capable of capturing and real-time displaying of high-quality light-field video content on various HoloVizio light-field displays, providing very high 3D image quality and continuous motion parallax (Balogh; Abstract).
The combination of Yang, Yamada and Balogh fails to explicitly disclose generating a synthetic image between two images of the set of images or between the primary image and an image of the set of images.
However, Balogh ‘051 teaches generating a synthetic image between two images of the set of images or between the primary image and an image of the set of images (see [0060]-[0062]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Yang, Yamada and Balogh using the teachings of Balogh ‘051 to generate a synthetic image between two images of the set of images or between the primary image and an image of the set of images in order to encode the source camera images only and the decoder can generate the additional views necessary for the high quality 3D light field displaying by interpolation and/or extrapolation for efficient encoding and decoding of true 3D content, without extreme bandwidth requirements (Balogh ‘051; [0059]-[0062]).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., “A Real-Time Distributed Light Field Camera”, Eurographics Workshop on Rendering (2002) in view of in view of Yamada et al. (US 20120281922) further in view of Vandame et al (US 20180144492).

As to claim 10, the combination of Yang and Yamada fails to explicitly disclose wherein generating the three-dimensional image comprises arranging the primary image and the set of images in a quilt image.
However, Vandame teaches wherein generating the three-dimensional image comprises arranging the primary image and the set of images in a quilt image (FIGS. 9A-9B).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Yang and Yamada using Vandame’s teachings to include wherein generating the three-dimensional image comprises arranging the primary image and the set of images in a quilt image in order to easily determine objects in focus for each pair of first and second images and/or to compute depth information associated with the lightfield image in a robust way (Vandame; [0048]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., “A Real-Time Distributed Light Field Camera”, Eurographics Workshop on Rendering (2002) in view of Raskar et al. (US 20080187305)

As to claim 13, Yang fails to explicitly disclose wherein the first camera processor comprises a microprocessor.
However, Raskar teaches wherein the first camera processor comprises a microprocessor (FIG. 1, microprocessor 140; see [0046]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Yang using Raskar’s teachings to include wherein the first camera processor comprises a microprocessor in order to use the microprocessor to receive a 2D input image, to encode the 4D light field, and to generate an output image, which is a reconstruction of the light field (Raskar; [0046]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., “A Real-Time Distributed Light Field Camera”, Eurographics Workshop on Rendering (2002) in view of Balogh et al. "Real-time 3D light field transmission," Proc. SPIE 7724, Real-Time Image and Video Processing 2010, 772406 (4 May 2010).

As to claim 14, Yang fails to explicitly disclose wherein the central computing system is configured to generate the holographic image before a camera of the plurality of cameras acquires a second image.
However, Balogh teaches wherein the central computing system is configured to generate the holographic image before a camera of the plurality of cameras acquires a second image (see HoloVizio Displays and HoloVizio Software in section 2. HOLOVIZIO TECHNOLOGY).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Yang using Balogh’s teachings to configure the central computing system to generate the holographic image before a camera of the plurality of cameras acquires a second image in order to provide an end-to-end system capable of capturing and real-time displaying of high-quality light-field video content on various HoloVizio light-field displays, providing very high 3D image quality and continuous motion parallax (Balogh et al.; Abstract).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., “A Real-Time Distributed Light Field Camera”, Eurographics Workshop on Rendering (2002) in view of Balogh (US 20130242051).

As to claim 15, Yang further discloses further comprising a central computing system (FIG. 2, These computers send image fragments to the image compositor).
Yang fails to explicitly disclose the central computing system configured to generate one or more interpolated images between the cropped reference image and the cropped auxiliary image, wherein the one or more interpolated images are transmitted to the display.
However, Balogh teaches the central computing system configured to generate one or more interpolated images between the cropped reference image and the cropped auxiliary image, wherein the one or more interpolated images are transmitted to the display (see [0060]-[0062]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Yang using Balogh’s teachings to configure the central computing system to generate one or more interpolated images between the cropped reference image and the cropped auxiliary image, wherein the one or more interpolated images are transmitted to the display in order to encode the source camera images only and the decoder can generate the additional views necessary for the high quality 3D light field displaying by interpolation and/or extrapolation for efficient encoding and decoding of true 3D content, without extreme bandwidth requirements (Balogh; [0059]-[0062]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Primary Examiner, Art Unit 2482